DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jori R. Fuller on 05/19/2022.
The application has been amended as follows: replace claims 5, 11 and 12 with the following:

5. (Currently amended)  The apparatus of claim 4, wherein the determiner determines that the number of times the error occurs by subtracting a predetermined number

11. (Currently amended) The method of claim 10, wherein the counting of the number of times error, in which the difference between the mechanical angle and the electrical angle is out of the predetermined range, occurs includes: 
subtracting 
adding 
12. (Currently amended) The method of claim 11, wherein the determining whether the BLDC motor stalls based on the number of times the error occurs includes determining whether a current error value obtained by adding or subtracting the number of times the error occurs corresponding to a predetermined number to or from the previous error value is equal to or greater than the predetermined threshold value.

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846